DETAILED ACTION
Application 17/079641, “COMPOSITE LAYER AND LITHIUM-BASED BATTERY HAVING THE SAME”, was filed with the USPTO on 10/26/20 and claims priority from a provisional application filed on 10/30/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 10/26/20.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-9 and 12-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2 and 12, considering that base claims 1 and 11 require that the weight ratio of the fibrous film to the inorganic additive is in a range of between 5:95 and 20:80, it is unclear what is meant by “the inorganic additive is doped in the plurality of polymer fibers, or being enclosed in each of the plurality of polymer fibers”.  More specifically, “doped” is normally a term used when a relatively small concentration of additive is added to a base material to provide a doped material.  In this case, however, the inorganic additive is between 80 and 95 parts per 100 parts of fibrous material plus inorganic additive.  Thus, “doped” appears to be used in a manner inconsistent with the plain meaning of the term in the art.  No definition of “doped” is provided in applicant’s specification; therefore, the claims are rejected for lack of clarity.  
Additionally, it is unclear if “being enclosed in each of the plurality of fibers” is set forth as an explanation of the meaning of “doped in the plurality of polymer fibers”, or is intended to represent an alternative embodiment.  In the latter case, it is not immediately clear how the inorganic additive, making up between 80 and 95 parts per 100 parts of fibrous material plus inorganic additive, could be enclosed in the polymer fiber which makes up only 5 to 20% of the mixed substance.  
Appropriate explanation or clarifying amendment is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park (US 2020/0203757) and Akamatsu (US 2021/0194006).
Regarding claims 1 and 11, Park teaches (e.g. Figure 4) a composite layer (item 55) for application in a lithium-based battery (paragraph [0017]), comprising a polymeric film including an an inorganic additive (“protective layer 55 may be… the lithium ion conductive polymer and/or any material used for the inorganic solid electrolyte”, paragraph [0089]; paragraph [0099]).  As to claim 1 and 111, Park further teaches the composite layer as a subcomponent of a lithium-based battery (paragraph [0017]).

Park does not expressly state at paragraph [0089] that the polymer phase should be in the form of fibrous material.
However, Park does generally teach the use of polymeric materials in fibrous form in the battery manufacture (paragraph [0084]).
Moreover, in the battery art, Akamatsu teaches that fibrous type polymer material can form a three-dimensional network structure which helps maintaining porous structure containing inorganic materials (paragraph [0013, 0051]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the polymeric film in a fibrous form for the benefit of promoting porosity as taught by Akamatsu, which facilitates the required ion necessary conduction suggested by Park Figure 5.    

Park further teaches the composite layer desirably being functional to inhibit dendrite formation (paragraph [0099]), but does not appear to teach the weight ratio of the fibrous film to the inorganic additive being in a range between 5:95 and 20:80.
In the battery art, Akamatsu teaches a composite layer intended to inhibit dendrite generation, wherein the composite layer comprises a polymeric binder phase and an inorganic phase.  Akamatsu further teaches that the content of the polymeric  phase is preferably 5 to 20 wt% for the benefit of balancing fixing strength and lithium ion passage (paragraph [0047]).  It follows that Akamatsu suggests 80 to 95 wt% of the inorganic phase.  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the composite layer of Park such that the weight ratio of the fibrous film to the inorganic additive is in a range between 5:95 and 20:80 for the benefit of achieving desirable fixing strength, lithium ion passage and/or dendrite inhibit as taught by Akamatsu.
  

Regarding claims 2 and 12, Park and Akamatsu remain as applied to claim 1 and 11.  As previously described, combined Park and Akamatsu teach a composite mixture of fibrous ion conductive polymer film having included therein inorganic solid electrolyte, readable on the claimed inorganic filler (Park paragraphs [0089, 0099]; Akamatsu paragraph [0047]).  Claim 2 further requires that the inorganic additive is doped in the plurality of polymer fibers, or being enclosed in each of the plurality of polymer fibers.  This feature is found to be suggested by the cited art because the mixing of the constituents as described in the cited art would provide the doped or enclosed structure recited in the claim.  
The cited art is silent as to the Young’s modulus being greater than 8 MPa.  However, since the material includes preferably only 5 to 20 wt% polymeric material in view of Akamatsu, the skilled artisan would have expected the same Young’s modulus as achieved in applicant’s invention which has the same constituency.  Recognition of the Young’s modulus is not required of the prior art.   

Regarding claims 3 and 13, Park and Akamatsu remain as applied to claim 2 and 12.  Park further teaches the composite layer comprising a lithium salt (paragraphs [0032, 0038]). 
The cited art does not expressly teach that the lithium salt is include in an amount “such that the composite layer is characterized by comprising a first part by mass of the fibrous film and the inorganic additive occupy and a second part by mass of the lithium salt, so as to make that there is a ratio between the second part by mass and the first part by mass, and the ratio being in a range from 1:4 to 1:100” as required in the claims.  
However, it has been held that generally “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical… [and] The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (MPEP 2144.04 IIA).
In this case, Park does teach the lithium salt at a concentration of 0.1 to 5 M for the benefit of balancing viscosity and ion migration properties (paragraphs [0038-0039]). 
Since Park uses a different parameter for characterizing lithium salt concentration it is not immediately clear if overlap occurs; however, it would have been obvious to a person having ordinary skill in the art to determine a ratio of the second part to the first part as a matter of routine optimization of the salt concentration, a known result-effective variable.  Thus, the claimed ratio range is found to be obvious absent a showing of unexpected consequence associated with the claimed range.  It is noted that properties such as sufficient lithium capacity viscosity and ionic mobility are expected desirable consequences in view of the cited art and ordinary knowledge of the skilled artisan at the time of invention.   

Regarding claims 4 and 14, Park and Akamatsu remain as applied to claim 2 and 12.  Park further teaches wherein the lithium-based battery is an anode free lithium metal battery (Figure 4, abstract), and the composite layer (item 55) being disposed on a current collector (item 51) of the anode free lithium metal battery (see Figure 4).
It is noted that claim 4 is drawn to the composite layer only.  Statement of structure of battery components other than the composite layer does not limit the composite layer itself.  Such limitations which merely describe the manner in which the claimed device is to be employed do not differentiate the claimed composite layer from a prior art composite layer (MPEP 2114 II).

Regarding claims 5 and 15, Park and Akamatsu remain as applied to claim 4 and 14.  Park further teaches wherein the current collector is made of a material that is selected from the group consisting of stainless steel, Cu, Al, Ag, alloy containing indium, and fluorine-doped tin oxide (FTO) (paragraph [0048]).
It is noted that claim 5 is drawn to the composite layer only.  Statement of structure of battery components other than the composite layer does not limit the composite layer itself.  Such limitations which merely describe the manner in which the claimed device is to be employed do not differentiate the claimed composite layer from a prior art composite layer (MPEP 2114 II).

Regarding claims 6 and 16, Park and Akamatsu remain as applied to claim 2 and 12.  Park further teaches wherein the lithium-based battery is a lithium-ion battery (paragraph [0008, 0050]; Figure 5), and the composite layer being disposed on a cathode (item 43) of the lithium-ion battery (Figure 4, noting that the separator 60 may be excluded as described in paragraph [0103]), wherein the cathode comprises a lithium manganese oxide LMO (paragraph [0052]), so as to be used as a cathode-electrolyte interphase (CEI) (This is a non-limiting intended use limitation).
It is noted that claim 6 is drawn to the composite layer only.  Statement of structure of battery components other than the composite layer does not limit the composite layer itself.  Such limitations which merely describe the manner in which the claimed device is to be employed do not differentiate the claimed composite layer from a prior art composite layer (MPEP 2114 II).

Regarding claims 7 and 17, Park and Akamatsu remain as applied to claim 2 and 12.  Park further teaches wherein the fibrous film is made of a material that is selected from the group consisting of polyvinylidene fluoride (PVDF), polyacrylonitrile (PAN) and pyethylene oxide (PEO) (paragraph [0090]).

Regarding claims 9-10 and 19-20, Park and Akamatsu remain as applied to claim 2 and 12.  Park further teaches wherein the inorganic additive comprises a first material that is selected from the group consisting of Al2O3, LiPF6, LiFSI, LiTFSI, LiBF4, LiClO4, LiNO3, Li2C2O4, Li2O2, Li3N, LiN3, and a mixture of two or more of the forgoing materials (paragraph [0096-0097]) and further comprises a second material that is selected from the group consisting of Al, Nb, Ca, Ta, Ga, Zr, and W (paragraphs [0097, 0122]).  


Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park (US 2020/0203757), Akamatsu (US 2021/0194006) and Wu (US 2010/0167129).
Regarding claims 8 and 18, Park and Akamatsu remain as applied to claim 2 and 12.  Park does not appear to teach the organic member being made of an oligomer with thermal polymerization property that is selected from the group consisting of monomaleimide, polymaleimide, bismaleimide, polybismaleimide, and copolymer of bismaleimide and monomaleimide.
In the battery art, Wu teaches that a nitrogen containing polymer such as  bismaleimide may be included for the benefit of providing thermal protection to a battery (paragraphs [0011, 0054-0055]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to make the organic member using bismaleimide for the benefit of providing a thermal protective property as taught by Wu..


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Neudecker (US 6168884) “lithium free” battery with in-situ deposition of lithium.  
Hu (US 2016/0293943) battery comprising in-situ formed lithium metal layer.
SeoK (US 2019/0148764) composite electrolyte comprising a network web formed of a fiber containing a polymer and inorganic particles; inorganic content lower than claimed invention.
Ogata (US 2020/0176810) and anode free battery comprising a scaffold layer comprised of fiber and/or inorganic materials.
Yun (US 2022/0166109) various layered electrolyte including free-standing organic/inorganic mixed film.  
Yun (US 2022/0271339) provides background information on anode free batteries.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723